


117 HR 1082 IH: Sami’s Law
U.S. House of Representatives
2021-02-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
117th CONGRESS1st Session
H. R. 1082
IN THE HOUSE OF REPRESENTATIVES

February 15, 2021
Mr. Smith of New Jersey (for himself, Mr. Suozzi, Mr. Clyburn, Mr. Wilson of South Carolina, Mr. Sires, and Mr. Gottheimer) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Energy and Commerce, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned

A BILL
To require ride-hailing companies to implement an enhanced digital system to verify passengers with their authorized ride-hailing vehicles and drivers.


1.Short titleThis Act may be cited as Sami’s Law. 2.DefinitionsIn this Act:
(1)CouncilThe term Council means the Safety Actions for Matching and Identifying Ride-Share Customers Advisory Council established under section 5(a). (2)Nonvisual; nonvisually accessibleThe terms nonvisual and nonvisually accessible, with respect to the systems described in sections 3(a)(2)(A)(iv) and 4(b)(2)(B), mean digital content that—
(A)meets the criteria for success described in the guidelines entitled Web Content Accessibility Guidelines 2.0, Level AA (or a successor to, or revision of, those guidelines) that have been incorporated into the standards issued by the United States Access Board known as the Section 508 standards , including, to the extent applicable, the applications commonly known as the Web Accessibility Initiative - Accessible Rich Internet Applications (WAI–ARIA); or (B)otherwise allows visually impaired passengers to access the same information, and use the same systems, offered to nonvisually impaired passengers under sections 3(a)(2)(A)(iv) and 4(b)(2)(B) in a manner that provides a comparable level of privacy, independence, and substantially equivalent ease of use to visually impaired passengers.
(3)PassengerThe term passenger means an individual who is matched with a TNC driver by submitting to a transportation network company a trip request using a TNC platform. (4)Personal mobile deviceThe term personal mobile device means a mobile communications device used by an individual to submit a trip request through a TNC platform.
(5)SecretaryThe term Secretary means the Secretary of Transportation. (6)TNC driverThe term TNC driver means an individual who contracts with a transportation network company to provide transportation services through a TNC platform in exchange for compensation or payment of a fee.
(7)TNC platformThe term TNC platform means an online-enabled application or digital network made available by a transportation network company to connect passengers to TNC drivers for the purpose of providing prearranged transportation services. (8)TNC vehicleThe term TNC vehicle means a vehicle (also known as a ride-hailing vehicle) that is—
(A)owned, leased, or otherwise authorized for use by a TNC driver; and (B)used by the TNC driver to provide to passengers prearranged transportation services.
(9)Transportation network company
(A)In generalThe term transportation network company means a corporation, partnership, sole proprietorship, or other entity that makes available a TNC platform to connect passengers to TNC drivers in exchange for compensation or payment of a fee in order for the TNC driver to transport the passenger using a TNC vehicle to a point chosen by the passenger. (B)ExclusionsThe term transportation network company does not include—
(i)a shared-expense carpool or vanpool arrangement that is not intended to generate profit for the driver; or (ii)microtransit or other dedicated services provided exclusively on behalf of a government entity, a nonprofit organization, or a third-party commercial enterprise.
(10)Verifiable informationThe term verifiable information means data that— (A)are shared among—
(i)a TNC platform; (ii)a TNC driver authorized to use the TNC platform; and
(iii)a passenger using the TNC platform; and (B)include—
(i)a personal authentication number confirmation; (ii)a license plate confirmation; or
(iii)other information that may be used in a successor technology-based system. 3.Minimum requirements for transportation network companies (a)TNC platform systems (1)In generalNot later than 90 days after the date of enactment of this Act, each transportation network company shall establish and implement, within the TNC platform of the transportation network company, a system and policy under which the transportation network company shall provide to each passenger using the TNC platform a digital method to verify, prior to the beginning of the trip requested by the passenger, that the TNC driver with whom the passenger has been matched through the TNC platform has been authorized by the transportation network company to accept the trip request.
(2)InclusionsEach system under paragraph (1) shall include— (A) (i)an initial notification, containing verifiable information specific to the applicable TNC driver or TNC vehicle with which the applicable passenger has been matched, that is—
(I)sent to the personal mobile device of the passenger; or (II)otherwise communicated to the passenger;
(ii)a method by which the applicable passenger, TNC driver, and TNC platform can confirm the verifiable information matching the passenger to the TNC driver or TNC vehicle prior to the beginning of the requested trip; (iii)a restriction imposed by the TNC platform against any TNC driver from commencing a trip through the TNC platform until the system is used—
(I)by the applicable passenger to verify the identity of the TNC driver; and (II)by the applicable TNC driver to verify the identity of the passenger; and
(iv)a nonvisual method by which a passenger can verify the identity of the applicable TNC driver in accordance with this subparagraph; or (B)as an alternative to a system described in subparagraph (A), a successor technology-based system that enables verification by the applicable passenger, prior to the beginning of the trip requested by the passenger, that the TNC driver with whom the passenger has been matched through the TNC platform of the transportation network company has been authorized by the transportation network company to accept the trip request.
(b)Passenger opt-OutA transportation network company may offer to passengers an option not to use the system of the transportation network company under subsection (a). (c)ExemptionsThis section shall not apply to any trip—
(1)with respect to which a passenger elects under subsection (b) to opt out of using the system of the relevant transportation network company; (2)that is facilitated by a third party, including any third-party commercial enterprise, nonprofit organization, or government entity, for a passenger who is transported in a TNC vehicle; or
(3)with respect to which compliance with subsection (a) is impracticable due to circumstances beyond the control of the relevant transportation network company, including any instance in which— (A)the personal mobile device of a passenger has failed to operate; or
(B)there exists degraded, reduced, or otherwise insufficient cellular connectivity in order for the system of a transportation network company under subsection (a) to operate properly. (d)Authority of Secretary (1)RegulationsThe Secretary may promulgate such regulations as the Secretary determines to be necessary to carry out this section.
(2)Inspection authorityThe Secretary may inspect such records of a transportation network company as the Secretary determines to be necessary to allow the Secretary to determine whether the transportation network company achieves compliance with the applicable requirements of this section. (e)Enforcement (1)In generalSubject to paragraph (2), a transportation network company that is in violation of an applicable requirement of this section shall be liable to the United States for a civil penalty in an amount equal to not more than $5,000 per day of violation. 
(2)Knowing and willful violationsA transportation network company shall be liable to the United States for a civil penalty in an amount equal to not more than $20,000 per day of knowing and willful violation of an applicable requirement of this section. (3)CompromiseThe Secretary may compromise the amount of a civil penalty imposed under this subsection before referral to the Attorney General.
(4)Offset from federally owed amountsThe Federal Government may deduct the amount of a civil penalty imposed under this subsection (including through compromise under paragraph (3)) from any amounts owed by the Federal Government to the transportation network company liable for the penalty. 4.Successor technology-based system performance standards (a)Recommendations of CouncilNot later than 180 days after the date of establishment of the Council, the Council shall submit to the Secretary information regarding best practices and recommendations supported by the majority of the members of the Council concerning performance standards the Secretary may establish with respect to successor technology-based systems described in section 3(a)(2)(B).
(b)Action by Secretary
(1)In generalNot later than one year after the date of receipt of the recommendations of the Council under subsection (a), the Secretary shall— (A)review the recommendations;
(B)establish performance standards with respect to successor technology-based systems described in section 3(a)(2)(B); and (C)provide to each transportation network company that elects to use a successor technology-based system subject to a performance standard established under subparagraph (B) a reasonable time to achieve compliance with the applicable standards.
(2)RequirementsThe standards established under paragraph (1)(B) shall require, at a minimum, that— (A)a successor technology-based system enables verification by a passenger, prior to the beginning of the trip requested by the passenger through a TNC platform, that the TNC driver with whom the passenger has been matched is authorized by the applicable transportation network company to accept the trip request;
(B)the protocols for verification described in subparagraph (A) are visually accessible and nonvisually accessible; and (C)a transportation network company shall implement a system incorporating a TNC driver education and public awareness program relating to—
(i)the use of the successor technology-based system; and (ii)any required verifiable information.
(3)UpdatesNot later than 180 days after the date of establishment of performance standards under paragraph (1)(B), and not less frequently than annually thereafter, the Secretary— (A)shall solicit input from the Council regarding whether the performance standards should be updated or expanded to incorporate new technological developments; and
(B)may issue such amended performance standards as the Secretary determines to be necessary to account for new technological developments. (4)Interim standards (A)In generalDuring the period beginning on the date of enactment of this Act and ending on the date on which performance standards are established under paragraph (1)(B), a transportation network company may adopt and deploy any successor technology-based system that enables passengers to verify, prior to the beginning of the trip requested by the passenger, that the TNC driver with whom the passenger has been matched through the TNC platform has been authorized by the transportation network company to accept the trip request.
(B)TreatmentA successor technology-based system deployed pursuant to subparagraph (A) shall be considered to meet the applicable requirements of paragraph (2) during the period described in that subparagraph, unless the Secretary determines that the successor technology-based system is insufficient. (C)InsufficienciesIf the Secretary makes a determination described in subparagraph (B) with respect to a successor technology-based system deployed by a transportation network company, the Secretary shall provide to the transportation network company a reasonable period to remedy the insufficiency.
(5)ReportsOn initially establishing performance standards under paragraph (1)(B), and not less frequently than annually thereafter until the date of termination of the Council under section 5(g)(2), the Secretary shall submit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report that describes— (A) (i)the recommendations of the Council under subsection (a); and
(ii)the consideration by the Secretary of those recommendations, including the reasons why the recommendations were accepted or not accepted, as applicable; (B)the performance standards established by the Secretary under paragraph (1)(B), including any updates to those standards under paragraph (3); and
(C)the rationale of the Secretary for establishing those performance standards. 5.Safety Actions for Matching and Identifying Ride-Share Customers Advisory Council (a)EstablishmentSubject to the availability of appropriations, not later than 90 days after the date of enactment of this Act, the Secretary shall establish a council, to be known as the Safety Actions for Matching and Identifying Ride-Share Customers Advisory Council or SAMI’s Law Council, to recommend to the Secretary performance standards the Secretary may establish with respect to successor technology-based systems described in section 3(a)(2)(B).
(b)Membership
(1)In generalThe Council shall be composed of 17 members to be appointed by the Secretary, comprised of the following: (A)One or more representatives of each of—
(i)the Department of Transportation; (ii)the National Institute of Standards and Technology;
(iii)the Federal Trade Commission; (iv)an association or trade group that represents technology companies, the membership of which includes 1 or more transportation network companies;
(v)an association or trade group that represents ground passenger transportation, the membership of which includes 1 or more transportation network companies; and (vi)an organization that is—
(I)comprised, and established for the benefit, of TNC drivers; and (II)present in not fewer than two States.
(B)Two or more representatives from each of— (i)one national transportation network company and one small, local transportation network company;
(ii)one State government and one unit of local or Tribal government; (iii)law enforcement agencies;
(iv)national organizations comprised, and established for the benefit, of individuals with disabilities; and (v)ride-hailing victims advocacy groups.
(2)ChairpersonOf the members of the Council appointed under paragraph (1)(A), the Secretary shall designate one to serve as chairperson of the Council. (c)Term; vacancies (1)TermA member of the Council shall serve for a term of three years.
(2)VacanciesA vacancy on the Council— (A)shall not affect the powers of the Council; and
(B)shall be filled in the same manner as the original appointment was made. (d)Compensation of members (1)In generalA member of the Council shall serve without compensation.
(2)Travel expensesA member of the Council shall be allowed travel expenses, including per diem in lieu of subsistence, at rates authorized for an employee of an agency under subchapter I of chapter 57 of title 5, United States Code, while away from the home or regular place of business of the member in the performance of the duties of the Council. (e)Technical assistanceOn request of the Council, the Secretary shall provide such technical assistance as the Secretary determines to be necessary to enable the Council to carry out the duties of the Council. 
(f)Detail of DOT employees
(1)In generalOn receipt of a request from the Council, the Secretary may detail to the Council any employee of the Department of Transportation, with or without reimbursement. (2)Civil service statusThe detail of an employee under paragraph (1) shall be without interruption or loss of civil service status or privilege. 
(g)Review by Secretary
(1)In generalBeginning on the date that is 12 years after the date of enactment of this Act, the Secretary shall periodically review, and solicit public comment regarding, whether the continued existence of the Council is necessary.  (2)Termination of CouncilOn a determination by the Secretary under paragraph (1) that the Council is no longer necessary, the Secretary may—
(A)terminate the Council; and (B)on termination of the Council under subparagraph (A), update performance standards relating to successor technologies as the Secretary determines to be appropriate. 
6.Prohibition on sale of ride-hailing signage
(a)ProhibitionExcept as provided in subsection (b), it shall be unlawful for any person to sell or offer for sale any signage that— (1)is designed to help a passenger to identify a TNC vehicle; and
(2)
(A)contains a proprietary trademark or logo of a transportation network company; or (B)purports to be signage of a transportation network company.
(b)ApplicabilitySubsection (a) shall not apply to any person authorized by a transportation network company to sell or offer for sale signage of the transportation network company described in that subsection. (c)Enforcement (1)In generalA violation of this section shall be considered to be a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)).
(2)Action by FTCThe Federal Trade Commission shall enforce this section in the same manner, by the same means, and with the same jurisdiction, powers, and duties as though all applicable provisions of the Federal Trade Commission Act (15 U.S.C. 41 et seq.) are incorporated in this Act. (3)TreatmentAny person who violates this section shall be subject to the penalties, and entitled to the privileges and immunities, provided in the Federal Trade Commission Act (15 U.S.C. 41 et seq.). 
(d)Savings clauseNothing in this section limits the authority of the Federal Trade Commission under any other provision of law. 7.GAO study on incidence of assault and abuse of passengers, TNC drivers, and drivers of other for-hire vehiclesThe Comptroller General of the United States shall—
(1)conduct a study regarding the incidence of assault and abuse perpetrated— (A)against TNC drivers and drivers of other for-hire vehicles (including taxicabs) by passengers and riders of for-hire vehicles; and
(B)against passengers and riders by TNC drivers or drivers of other for-hire vehicles (including taxicabs); and (2)not later than 14 months after the date of enactment of this Act, submit to Congress a report that includes a description of—
(A)the nature and specifics of any background checks conducted on prospective TNC drivers of and drivers of other for-hire vehicles (including taxicabs), including any State and local laws requiring those background checks; (B)incidences in which—
(i)individuals who are not TNC drivers or drivers of other for-hire vehicles attempt to pose as TNC drivers or drivers of other for-hire vehicles; or (ii)passengers enter an incorrect vehicle, regardless of whether the vehicle is a TNC vehicle or other for-hire vehicle; and
(C)
(i)efforts by— (I)transportation network companies, taxicab companies, or for-hire vehicle companies to implement additional safety measures and practices; and
(II)State and local governments to require those measures; and (ii)the efficacy of those efforts, practices, and requirements.
8.Budgetary effectsThe budgetary effects of this Act, for the purpose of complying with the Statutory Pay-As-You-Go Act of 2010, shall be determined by reference to the latest statement titled Budgetary Effects of PAYGO Legislation for this Act, submitted for printing in the Congressional Record by the Chairman of the House Budget Committee, provided that such statement has been submitted prior to the vote on passage.   